        Case 1:19-cv-01410-ELH Document 146-3 Filed 10/15/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                             NORTHERN DISTRICT

SAMUEL GREEN                                  *

               Plaintiff,                     *

v.                                            *       Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                     *

               Defendant.                     *

*       *      *       *         *     *      *       *        *      *        *     *       *

                                     NOTICE OF DEPOSITION

        Pursuant to Federal Rule of Civil Procedure 30, the deposition of Dr. C. J. Abraham,

PhD, DFE, JD, P.E., Plaintiff’s designated expert, will be taken remotely on Monday,

September 28, 2020, starting at 10:00 a.m., before a Notary Public or person authorized to

administer an oath in due form. The Notary Public will be present during the remote online

deposition.   Instructions for logging into the online remote deposition proceeding will be

provided to Plaintiff’s counsel in advance by the court reporter.

        This individual is hereby notified to personally appear and attend at the time and virtual

place specified. The deponent is required to produce the following one week (September 21,

2020) in advance of the noted deposition:

        1.     A professional resume or curriculum vitae summarizing his professional

               qualifications.

        2.     Up-to-date fee schedule.

        2.     Copies of all scholarly publications authored by him.

        3.     All notes, time records, diaries, and bills prepared and rendered in connection

with his investigation and evaluation of the issues involved in the lawsuit.



1004255v.1
                                                          Exhibit 1
            Case 1:19-cv-01410-ELH Document 146-3 Filed 10/15/20 Page 2 of 3



            4.    His complete file in connection with his investigation and evaluation of the issues

involved in the lawsuit, including, but not limited to:

            (a)   All documents furnished to him by anyone;

            (b)   All documents obtained or created by him;

            (c)   All documents he reviewed, referred to or relied upon in arriving at any opinions

or conclusions concerning the issues involved in the lawsuit, including, but not limited to all

scientific and technical articles, publications, codes, standards and other literature;

            (d)   All models, illustrations, photographs or other exhibits or documents of any kind

which he intends or contemplates using to explain, illustrate, or support his testimony at trial;

and

            (e)   All notes prepared in connection with this matter.

            5.    Copies of all correspondence, e-mails, notes, or reports generated by him or

received by him regarding this case.

            6.    A list of the cases in which he has been called to testify, either during a deposition

or trial.

            7.    Any correspondence, reports, photographs, letters, memoranda, contracts,

receipts, or other documents related to this matter.




1004255v.1
        Case 1:19-cv-01410-ELH Document 146-3 Filed 10/15/20 Page 3 of 3



                                             Respectfully submitted,

                                             WILSON ELSER MOSKOWITZ
                                             EDELMAN & DICKER, LLP

                                     By:     /s/ Michael J. Silvestri
                                             Brigitte J. Smith (Federal Bar No. 28426)
                                             Brigitte.Smith@wilsonelser.com
                                             Michael J. Silvestri (Federal Bar No. 30187)
                                             Michael.Silvestri@wilsonelser.com
                                             500 E. Pratt Street, Suite 600
                                             Baltimore, MD 21202-3173
                                             Tel. 410-962-7387
                                             Fax. 410-962-8758

                                             Attorneys for Defendant AMF Bowling Centers, Inc.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this 4th day of August, 2020, a copy of the foregoing Notice of

Deposition of Dr. C. J. Abraham was served via electronic mail to all counsel of record:

Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Federal Bar No.: 23894
2123 Maryland Avenue
Baltimore, Maryland 21218
410-234-2621
kp@kimparkerlaw.com

Jesse Lyons Crawford, Esquire
The Law Offices of Jessie Lyons Crawford
Federal Bar No.: 25247
2601 Maryland Avenue
Baltimore, Maryland 21218
410-662-1230
attorneyjlcrawford@verizon.net

Counsel for Plaintiff


                                             /s/ Michael J. Silvestri
                                             Michael J. Silvestri (Federal Bar No. 30187)




1004255v.1
